Citation Nr: 0210647	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left buttock, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, injury, left foot, with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from August 1946 to December 1947 
and from September 1950 to August 1951.  These claims 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, MO which, in pertinent part, denied an evaluation 
in excess of 20 percent for residuals of a gunshot wound of 
the left buttock and denied service connection for 
osteoarthritis of the left foot.  A Board decision issued in 
March 1998 remanded the claims for further development.  By a 
rating decision issued in January 2000, the RO granted 
service connection for degenerative joint disease of the left 
foot and assigned a 10 percent evaluation, effective in 
November 1995.  Subsequently, in a February 2001 rating 
decision, the RO increased the initial evaluation for 
traumatic arthritis, left foot, to 20 percent.  The veteran 
has disagreed with each of those evaluations.  As less than 
the maximum schedular evaluations have been assigned, the 
claims remain in contention.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The claims now return to the Board. 

By a rating decision issued in January 2000, the RO granted 
service connection for frostbite, left and right index 
fingers, and assigned an initial 10 percent evaluation for 
disability of each index finger, effective in November 1995.  
The veteran thereafter submitted several statements 
disagreeing with these evaluations, but the RO has not 
provided a statement of the case (SOC).  Those evaluations 
are, accordingly, addressed in the REMAND portion of this 
decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

By a rating decision issued in December 2001, the RO assigned 
a 40 percent evaluation for degenerative disc disease, lumbar 
spine, to include right side radiculopathy.  The claims files 
before the Board do not reflect that the veteran has 
disagreed with or appealed this rating decision, although the 
time period provided by statute for timely appeal has not yet 
expired.  This issue is not before the Board for appellate 
review.

In an October 2001 statement, the veteran indicated that he 
wished to claim entitlement to service connection for a 
deformed and painful right foot and for degenerative joint 
disease of both hips.  These claims are REFERRED to the RO 
for appropriate action.  The veteran also indicated that he 
felt that the evaluation assigned for residuals of a gunshot 
wound, right buttock, was not adequate.  That claim is also 
REFERRED to the RO.

In a decision issued in March 1998, under the law as in 
effect at that time, a claim for service connection for 
arthritis of the ankles and knees was denied by the Board as 
not well grounded.  The Board notes that, although this Board 
decision was issued prior to the July 1999 decision in Morton 
v. West, 12 Vet. App. 477 (1999), the veteran may request 
readjudication, or the RO may readjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  The 
claim is referred to the RO for such readjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran's residuals of a gunshot wound of the left 
buttock are currently manifested by complaints of pain in the 
distribution of the sciatic nerve, by a shuffling gait, by 
stiffness of range of motion, and by increased pronation 
deformity on the left, but not by more than moderate loss of 
range of motion, diminished muscle strength, muscle atrophy, 
diminished reflexes, or other neurological abnormalities, as 
compared to the right side.

3.  The veteran's residuals, injury, left foot, with 
traumatic arthritis, are currently manifested by pain, tender 
calluses, some abnormality of gait, and by a bony 
enlargement, and by limitation of range of motion of the 
ankle, but not by inability to walk on the left foot, or 
inability to wear a shoe, or inability to use the left foot 
for balance or propulsion.
  
 
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left buttock are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5317 (2001).

2.  The criteria for an initial evaluation in excess of 20 
percent for residuals, injury, left foot, with traumatic 
arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a claim submitted in November 1995, the veteran contended 
that he was entitled to an increased evaluation for his 
service connected gunshot wound, left buttock, and he 
contended that he was entitled to a higher initial evaluation 
for arthritis of the left foot.

By letters dated in March 2001 and September 2001, the RO 
informed the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000, now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  
The RO notified the veteran of VA's duties to him and of the 
evidence needed to substantiate his claims.  The veteran has 
been afforded VA examinations and has been offered the 
opportunity to submit or identify evidence which might be 
relevant to substantiate his claim.  All duties to the 
veteran, including those specified in the VCAA, have been 
met. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where the veteran has disagreed with an initial 
evaluation assigned following an original grant of service 
connection, it is possible for the veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 
(1993).

1.  Claim for increased evaluation, residuals of gunshot 
wound, left buttock

Historically, the veteran was awarded service connection for 
residuals of a gunshot wound, left buttock, effective 
following his service discharge, and a 20 percent evaluation 
was initially assigned under Diagnostic Code 5317 for muscle 
injury, as well as a 10 percent evaluation for neuritis, 
sciatic nerve.  That evaluation has remained in effect, 
unchanged.  

On VA examination conducted in January 1996, the veteran 
reported a constant pain in the buttock, muscle spasms, and a 
burning sensation down the posterior aspect of the left leg.  
The examiner stated that these complaints were over the 
distribution of the sciatic nerve.  The examiner stated that 
there were no adhesions, no damage to tendons, and no muscle 
herniation, but that there was tissue loss, estimated as 10 
percent.  The veteran limped, and sometimes used a cane.  

By a statement submitted in March 1997, the veteran contended 
that the pulses in his left leg were diminished, his left leg 
was shorter than the right, and that his muscles had 
atrophied by 10 percent.

On VA examination conducted in July 1998, the veteran 
complained of constant pain in the left buttock.  The veteran 
reported that he walked with a shuffle and sometimes limped.  
The veteran's gait was slow and wide-based, but he did not 
favor either leg.  He was unable to walk on tiptoes or heels.  
Pronation deformities were present in both feet, but were 
more marked on the left.  The right and left thigh and right 
and left calf were approximately equal in size, and no leg 
length discrepancy was noted.  There was a well-healed, non-
tender scar in the gluteal region.  Knee and ankle flexion 
were of equal strength in the right and left legs.  The 
Achilles tendon reflex was absent on the left.  

On VA examination conducted in June 2000, there was a 3-
centimeter by 1.5 centimeter dimpled non-tender scar on the 
left buttock.  The veteran had stiffness on range of motion.  
His muscle strength generally, both in the upper and lower 
extremities, was somewhat diminished, characterized as 3/4.  
Deep tendon reflexes at the knee were 3+ and equal and at the 
Achilles tendon were 1+ and equal.  The examiner concluded 
that the veteran should be able to sit, stand, or walk 6 
hours out of an 8-hour day.

On VA examination conducted in November 2001, the veteran's 
patellar reflexes were equal.  The Achilles reflex was 
present in both lower extremities but was diminished on the 
left as compared to the right.  The veteran complained of 
severe pain in the right leg.  The veteran, who was 74 years 
old, continued to work 6 hours a day, 4 days a week.

The veteran's service-connected residuals, left buttock, are 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5317.  
Muscle Group XVII encompasses the gluteus maximus, gluteus 
medius and gluteus minimus muscles.  These muscles affect 
extension of the hip, abduction of the thigh, elevation of 
the opposite side of the pelvis, tension of the fascia lata 
and iliotibial band, and work in concert with Muscle Group 
XIV (anterior thigh group) in postural support of the body, 
steadying the pelvis upon the head of the femur and condyles 
of the femur on the tibia. 

The Board notes that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  This change took effect subsequent to the receipt of 
the veteran's claim.  When a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies, for any portion 
of the pendency of the claim following the effective date of 
the more favorable regulation.  38 U.S.C.A. § 5110; Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The veteran's claim 
must be reviewed in light of the revised regulations as well 
as under the applicable regulations in effect when the 
veteran's claims were filed.  See Fischer v. West, 11 Vet. 
App. 121, 123 (1998) (applying Karnas to change in rating 
criteria for muscle injuries).

Under Diagnostic Code 5317, both as in effect prior to July 
3, 1997, and as in effect after that date, a 20 percent 
evaluation is warranted for moderate Muscle Group XIV 
disability.  A 40 percent evaluation is warranted in cases of 
a moderately severe disability.  Under the old regulations, 
objective findings of a moderate disability of the muscle 
were defined as: linear or relatively small entrance and (if 
present) exit scars so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b).  The criteria for 
the next higher evaluation, a 40 percent evaluation, for 
moderately severe injury, included through and through or 
deep penetrating wounds by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring, with history showing hospitalization for a 
prolonged period, and consistent complaints of cardinal signs 
and symptoms of muscle disability and, if present, evidence 
of inability to keep up with work requirements, with 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

Under the revised criteria, from July 3, 1997, the type of 
injury associated with moderate muscle disability is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Under the revised regulation, the type of injury associated 
with moderately severe muscle disability is manifested by a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short track of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Although the regulations governing evaluation of muscle 
injuries changed during the pendency of this claim, it does 
not appear that either the old version of the regulations, or 
the new versions, applicable from July 1997, is more 
favorable to the veteran.  The revised version presents 
somewhat less specific criteria, and therefore may be 
somewhat more advantageous to the veteran.  However, the 
changes, as discussed below, do not result in a different 
outcome under one version of the regulation as compared to 
the other.

The evidence has been reviewed in this case under each 
version of the regulation to determine if the veteran meets 
or approximates the criteria for the next higher schedular 
evaluation, a 40 percent evaluation.  The prior version of 
the regulation defined moderately severe disability as 
characterized by some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  The 
evidence establishes that the veteran has some loss of muscle 
substance.  This is consistent with his shuffling gait, and 
the findings that he becomes fatigued with walking.  However, 
examiners have noted that the veteran's muscle mass and power 
is essentially equal in the left and right lower extremities.  

Although the veteran has some limitation of range of motion 
of the hip, the examiner who conducted the June 2000 
examination noted specifically that the veteran retained hip 
flexion of 110 degrees compared to normal flexion to 130 
degrees, full range of expected adduction to 20 degrees, and 
abduction to 20 degrees, compared to normal range of 
abduction of 40 degrees.  This limitation of range of motion 
is consistent with moderate disability of Muscle Group XVII, 
but does not approximate moderately severe impairment.  

The veteran contends that he meets the criteria for a 40 
percent evaluation because of weak motion, pain, absent 
Achilles tendon reflex, and inability to walk on heels and 
toes.  However, as noted above, the evidence clearly reflects 
that the veteran's left side is not markedly weaker than the 
right side.  While one examiner stated that the veteran's 
Achilles tendon reflex was absent, the Achilles tendon reflex 
was present, although diminished as compared to the right 
side, on all other examinations. The preponderance of the 
evidence from the examinations establishes that the veteran 
does not have absent reflexes on the left.  

The veteran does have pain and some loss of tissue and muscle 
weakness and fatigue.  However, the veteran has a separate, 
compensable evaluation for neuritis of the sciatic nerve.  
Thus, the veteran's symptoms of left lower extremity sciatic 
nerve pain cannot support an evaluation in excess of 20 
percent for Muscle Group XVII injury, since those symptoms 
are evaluated and compensated separately.  Evaluation of the 
same disability under various diagnoses, and the evaluation 
of the same manifestations under different diagnoses, are to 
be avoided.  38 C.F.R. § 4.14.  

The veteran also contends that symptoms of muscle spasm have 
not been considered.  However, the examiner who conducted the 
November 2001 examination clearly described the muscle spasms 
present as spasms of the muscles of the back.  The veteran 
has been granted service connection and a separate, 
compensable, 40 percent evaluation for degenerative disc 
disease, lumbar spine.  Thus, the veteran's symptoms of 
spasms of the muscles of the back cannot be the basis for an 
increased evaluation in excess of 20 percent for Muscle Group 
XVII injury.  

The veteran contends, in a statement dated in March 2000, 
that the evaluation of the residuals of his gunshot wound did 
not include assessment of functional impairment.  In 
particular, the veteran stated that evaluation of functional 
impairment should include his complaints of deformed and 
painful feet, or that disability should be separately 
considered.  In this case, the veteran has been granted 
service connection for a left foot disability, and that 
disability is separately assigned a 20 percent disability 
evaluation.  Therefore, the veteran's complaints of left foot 
deformity and pain cannot be used to support an evaluation in 
excess of 20 percent for gunshot wound residuals.  

The evidence establishes that the veteran's functional 
impairments have been considered, although such impairment is 
not evaluated solely under Diagnostic Code 5317.  The Board 
finds that the 20 percent evaluation in effect for Muscle 
Group XVII injury is appropriate, and that the symptomatology 
attributable to that injury does not meet or approximate the 
criteria for a 40 percent evaluation.  

There is no evidence which suggests that the veteran's 
symptoms due to Muscle Group XVII injury are outside the 
criteria so as to render impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

2.  Claim for increased initial evaluation for left foot 
disability

On VA examination conducted in January 1996, the veteran 
complained of stiffness and soreness in the feet.  There was 
a large bony enlargement over the dorsal aspect of the left 
foot.  There were three calluses on the sole of the left 
foot, measuring approximately 1 to 1.5 centimeters.  The 
calluses were tender.  The veteran was unable to rise on his 
heels or toes.  His gait was normal.

In a statement submitted in March 1997, the veteran contended 
that his left foot was shorter than the right foot, and there 
was a bony mass on the top of the foot.

In a private medical statement dated in May 1998, W.H.R., 
Jr., D.O., opined that the veteran's sciatic nerve injury 
caused a limp and likely aggravated and accelerated the 
progression of degenerative joint disease and arthritic 
disorders of the left foot.  In a June 1998 private medical 
statement, L.L.T., D.C., stated that the veteran had 
increasing antalgia and had pelvis misalignment due to 
favoring the left leg.  

On VA examination conducted in July 1998, the examiner noted 
that the veteran had degenerative joint disease in both feet, 
but it was worse in the left foot, which also had a bony 
mass.  The examiner concluded that the veteran's service-
connected sciatica aggravated the degenerative joint disease 
of the left foot.  

The veteran's left foot disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under Diagnostic Code 5284, a 20 percent rating is 
warranted for a moderately severe foot injury and a 30 
percent rating is warranted for a severe foot injury.  38 
C.F.R. § 4.71a, DC 5284.  The evidence establishes that the 
veteran is able to use the left foot for balance and 
propulsion, although the foot is painful.  The terms 
"moderate" and "severe" as contemplated under Diagnostic Code 
5284 are not defined by regulation.  The veteran is able to 
wear a shoe on the left foot and is able to use it for 
balance and propulsion.  The Board notes that the veteran has 
difficulty walking, and has stated that he is not able to 
walk a full block.  However, the veteran has been awarded 
service connection for a back disability, for residuals of a 
gunshot wound of the left buttock (Muscle Group XVII injury), 
and for sciatic neuritis, in addition to the left foot 
disability.  The veteran's difficulty walking cannot be the 
basis for an evaluation in excess of 20 percent for left foot 
disability, as that functional impairment has been considered 
as part of evaluation of other service-connected 
disabilities.  The Board finds that the symptoms referable to 
left foot disability, including pain and limitation of 
motion, are more accurately described as moderate, and do not 
approximate a severe level.

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent because of deformity of the left foot.  
However, the symptomatology of left foot deformity, that is, 
pain and limitation of motion, have been considered in 
determining that a 20 percent evaluation is warranted for 
left foot disability.  The left foot deformity is 
contemplated within the assigned 20 percent evaluation.  

The Board notes that arthritis may be evaluated under 
Diagnostic Code 5003, which states that arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion for the specific joint or joints involved.  However, 
there is no diagnostic code which allows for a rating in 
excess of the current 20 percent based on limitation of 
motion of the ankle, except where there is ankylosis.  The 
evidence establishes that the veteran has range of motion of 
the left ankle to dorsiflexion of 10 degrees and plantar 
flexion to 30 degrees.  The evidence establishes that the 
veteran does not have ankylosis, and an evaluation in excess 
of 20 percent is not available under Diagnostic Code 5003.  

The Board finds that the current 20 percent evaluation under 
Diagnostic Code 5284 encompasses the manifestations of great 
toe disability due to arthritis and pain.  A higher 
evaluation under Diagnostic Code 5003 or for pain is not 
warranted.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995); VAGCOPPREC 9-98; VAOPGCPREC 23-
97.

The Board has also considered whether an evaluation in excess 
of 20 percent might be warranted under any other applicable 
diagnostic code. There is no medical evidence that the 
veteran's disability may be evaluated as bilateral weak foot 
under 38 C.F.R. § 4.71a, DC 5277.  The medical evidence 
establishes that the criteria for unilateral claw foot (pes 
cavus), with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads, are not met.  See DC 5278.  There is no 
malunion or nonunion of the bones on radiologic examination, 
so an evaluation under DC 5283 is not applicable.  The Board 
is unable to find any other diagnostic code which would 
provide an evaluation in excess of 20 percent for the 
veteran's left foot disability.


ORDER

An increased evaluation in excess of 20 percent for residual 
of a gunshot wound of the left buttock is denied. 

An initial evaluation in excess of 20 percent for residual, 
injury, left foot, with traumatic arthritis, is denied.


REMAND

A rating decision in January 2000 granted entitlement to 
service connection for frostbite residuals of the left and 
right index fingers, and assigned a 10 percent disability 
evaluation for each hand.  The veteran, in a March 2000 
statement and in other statements thereafter, disagreed with 
the initial evaluation assigned.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary.  See 38 C.F.R. § 19.26 (2001).  Although the Board 
in the past referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has held that the proper course of action is 
to remand the matter to the RO.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board notes, in particular, that 
the SOC should address the revisions in the regulations 
governing evaluation of cold injuries during the pendency of 
the veteran's claim.

Accordingly, the issue of entitlement to an initial 
evaluation in excess of 10 percent for residuals of 
frostbite, left and right index fingers, is hereby REMANDED 
to the RO for the following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the disagreement initiated by 
the veteran from the rating decision 
which granted service connection for 
residuals of frostbite and assigned a 10 
percent evaluation for left index finger 
disability and assigned an initial 10 
percent evaluation for right index finger 
disability.  The RO should set out 
regulations as applicable at the time the 
veteran submitted the claim, and should 
set out the regulations as revised during 
the pendency of the claim, including 
advising the veteran of the effective 
dates of revisions.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

